Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 2 August 2022 is acknowledged. Claims 17-26 are withdrawn from consideration.
The claims have been amended, as directed by applicant, as follows: Claim 1 is amended.  Claims 10-11 are cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (U.S. Patent Publication 2011/ 0120989 in view of) Fernando (U.S. Patent Application Publication 2010/0313901)
Regarding claim 1, Schilling discloses an apparatus for determining a temperature of a device (Schilling, fig. 1), the susceptor being for inductive heating by a RLC resonance circuit (¶0040, 0053, capacitor, inductor, “resistor of coil wire”), the apparatus comprising: a controller arranged to: measure a reference characteristic indicative of a frequency characteristic at a reference temperature (¶0051, “For temperature measurement purposes, the drive voltage UA is generated over the time period TN in such a way that the resonant circuit oscillates at its natural resonant frequency”) ,… determine the frequency characteristic of a peak (¶¶0051-0054, 0062, “further parameters can be taken into consideration “an amplitude” is the peak of the analyzed wave) of a frequency response of the RLC resonance circuit; compare the determined frequency characteristic to the determined reference characteristic (¶0052); and determine, based on the comparison of the determined frequency characteristic to the reference characteristic, the temperature of the susceptor (Schilling, ¶0051-0052, “The signal processor 18 measures the time durations TR between successive pulses of the signal which is supplied by the current sensor 20 and evaluates the measured time durations TR for the purpose of determining the temperature“, the frequency characteristic, and then “ an empirically determined characteristic curve can be stored in the signal processor 18 (the reference characteristic), the said characteristic curve associating a pot base temperature with a resonant frequency, that is to say a mathematical relationship between the pot base temperature and the measured value can be analysed (“compared”) and stored in the signal processor 18 in the form of a function equation.” That is to say, the measured amount is compared to the stored curved to determine the temperature; Abstract, “to evaluate the at least one measured oscillation parameter in order to determine the temperature”).

However, Schilling does not disclose wherein this measurement is taken “at one or more of: substantially on start-up of the aerosol generating device, substantially on installation of a new or replacement susceptor into the aerosol generating device, or substantially on installation of a new or replacement inductor into the aerosol generating device”.   However, taking the temperature at the start-up of the aerosol device, or from the start-up of the aerosol device would be advantageous in order to know when the proper temperature has been reached, or know what the temperature is, as is demonstrated in Fernando (Fernando, Fig. 5, ¶0093, “” the pre-heating mode may be initiated prior to or at the same time that the charging mode begins. The pre-heating mode may be started by the smoker pressing a button or flipping a switch when he or she is ready to begin the smoking experience… At the beginning of the pre-heating mode, at time 0 in the graph of FIG. 5, the primary power supply is then connected to the heating elements 504 in the secondary unit 500, under control of the electronic circuitry in the primary 502 and secondary 500 units. The heating elements 504 are energized until the substrate in the smoking article reaches the desired operating temperature T1 (e.g., between approximately 150 and 250.degree. C.). During the pre-heating mode (shown by the shaded box in FIG. 5), the temperature of the substrate is raised rapidly, but in a controlled manner in order to avoid overshoot.), ”, the temperature is sensed substantially at the start-up of the pre-heating;).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Schilling with Fernando, to have the temperature determination begin at the beginning turning on of the device, in order to immediately determine the temperature of the susceptor to know when it has reached the target temperature quickly and efficiently, in order for an operator to as quick as possible use the device.


Regarding claim 2, Schilling in view of Fernando teach all the limitations of claim1, as above, and further teach an apparatus, wherein the frequency characteristic is a resonant frequency of the RLC resonance circuit (Schilling, Abstract,  “resonant frequency”; ¶0007, “is excited at its resonant frequency”).

Regarding claim 3, Schilling in view of Fernando teach all the limitations of claim 1, as above, and further teach an apparatus wherein the frequency characteristic is indicative of a bandwidth of the peak of the frequency response of the RLC circuit. (Schilling, 0062, “amplitude” could be a “frequency characteristic” of the circuit.) 

Regarding claim 4, Schilling in view of Fernando teach all the limitations of claim 1, as above, and further teach an apparatus wherein the controller is further arranged to: determine data indicative of the temperature as a function of the frequency characteristic; and wherein the temperature is determined based on the determined data and the determined frequency characteristic (Schilling, ¶0052, determined data – “empirically determined characteristic curve”; ¶0051,  determined frequency characteristic – “”measured pulses and time durations for the purpose of determining the temperature”.).
Regarding claim 5, Schilling in view of Fernando teach all the limitations of claim 4, as above, and further teach an apparatus wherein the data comprises one or more parameters of a functional form describing the temperature as a function of the frequency characteristic (Schilling, ¶0052, “…in the form of a function equation”).  

Regarding claim 7, Schilling in view of Fernando teach all the limitations of claim 4, as above, and further teach an apparatus wherein the data comprises a series of data points of the temperature measured as a function of the frequency characteristic (¶0052, “temperature curve” certainly indicates that a series of date points measured as a function of the frequency characteristic indicate the temperature)
  
Regarding claim 12, Schilling in view of Fernando teach all the limitations of claim 1, as above, and further teach an apparatus wherein the controller is further arranged to: measure an electrical property of the RLC circuit as a function of a driving frequency at which the RLC circuit is driven; and wherein the determination of the frequency characteristic is based on the measured electrical property of the RLC circuit as a function of a driving frequency at which the RLC circuit is driven (Schilling, ¶¶0036, 0040, 0042 “drives a resonant circuit”, “signal processor 18, detecting and processing zero crossings, magnitude, phase angle, etc., are part of …device… used to determine a temperature”, ¶0043)  

Regarding claim 13, Schilling in view of Fernando teach all the limitations of claim 12, as above, and further teach an apparatus wherein the electrical property is a voltage measured across an inductor of the RLC circuit, the inductor being for energy transfer to the susceptor (¶0043, 0045, “temperature is a function of”… “intermediate circuit voltage of a resonant circuit current and of a current through the induction heating coil”)
Regarding claim 14, Schilling in view of Fernando teach all the limitations of claim 12, as above, and further teach an apparatus wherein the measurement of the electrical property is a passive measurement  (Schilling, current sensor 20,  Applicant’s specification, p. 13 lines 4-6,  “The measurement of the electrical property may be a passive measurement i.e.5 a measurement not involving any direct electrical contact with the resonance circuit 100.”).

Regarding claim 15, Schilling in view of Fernando teach all the limitations of claim 14, as above, and further teach an apparatus wherein the electrical property is indicative of a current induced into a sense coil by an inductor of the RLC circuit, the inductor being for energy transfer to the susceptor (Schilling, current sensor 20).

Regarding claim 16, Schilling in view of Fernando teach all the limitations of claim 14, as above, and further teach an apparatus wherein the electrical property is indicative of a current induced in a pick-up coil by a supply voltage element, the supply voltage element being for supplying voltage to a driving element, the driving element being for driving the RLC circuit (¶¶40-42, 54, “drive voltage is generated in synchronism with the measured current profile…”)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (U.S. Patent Publication 2011/ 0120989 in view of Fernando (U.S. Patent Application Publication 2010/ 0313901) and further in view of Beavis (2005/0066735)

Regarding claim 6, Schilling in view of Fernando teach all the limitations of claim 4, as above, but do not teach an apparatus wherein the data is a constant of proportionality between the temperature and the frequency characteristic.  However, Beavis teaches such a constant of proportionality in the ratio given. (Beavis, ¶0065, the equation keeping proportions the same).  Although Schilling only explicitly claims a “function”, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify and Schilling, and add to it the teaching of Beavis, to assess a constant of proportionality between the values, in order to find predictability and to be easily be able to evaluate the temperature in a conventional way based on the functional characteristic through the constant.  

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (U.S. Patent Publication 2011/ 0120989 in view of Fernando (U.S. Patent Application Publication 2010/ 0313901) and further in view of Beverly (U.S. Patent Application Publicati0on 52012/ 0132647) and Fursa (U.S. Patent Application Publication 2017/ 0055585

Regarding claim 8, Schilling in view of Fernando teach all the limitations of claim 3, as above, and but does not further teach apparatus wherein the controller is further arranged to: determine, based on the determined frequency characteristic, a resistance of the RLC circuit; and wherein the determination of the temperature is based on the determined resistance of the RLC circuit.   However, Beverly indicates “wherein the determination of the temperature is based on the determined resistance of the RLC circuit” that through the frequency and the resistance, the temperature is assessed, and that different resistances affect the temperature (Beverly ¶¶0039,0040, “measured RLC values can be used as the basis for …temperature sensing, including its resonant frequency,¶0062).  Thus, it would be obvious to one having ordinary skill in the art at the time of the filing to modify Schilling with the teachings of Beverly, to assess temperature though resistance, for that effects the ultimate heating of the susceptor and the ultimate temperature profile.  Further, Fursa, , teaches “to determine, based on the determined frequency characteristic, a resistance of the RLC circuit”, that, is, determining the resistance of the RLC circuit in an indirect way based on the frequency characteristic, and Fursa teaches to do it in such a way (Fursa, claim 1, that the “apparent resistance” of circuit is based on circuit parameters, current and voltage, which is operated at “high frequency”, “current” in an induction circuit is affected by frequency, V=IR, ¶22 and equation there).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to determine the resistance,  through the frequency, in order to determine the temperature in connection with the frequency and the resistance, monitoring closely the resistance for active heating a puffing (i.e. the using of the device to use the heater to create the aerosol) in a conventional way. 
Regarding claim 9, Schilling in view of Fernando, Beverly, and Fursa teach all the limitations of claim 8, as above, and further teach an apparatus wherein the controller is further arranged to: determine a temperature-resistance constant of the susceptor; and wherein the determination of the temperature is based on the determined resistance and the determined temperature-resistance constant (Schilling, ¶0052, he indicates that the different types of metal of the susceptor affect the temperature, so this would have to be determined in order to assess the correct temperature.  Here, the different material would have different equations and different constants within the equation to relate them to the correct temperature based on also the evaluated resistance, as above, in rejection of claim 8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached PTO-892..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761